                 Case 2:18-cv-09253-JCZ-JVM Document 44-5 Filed 05/14/20 Page 1 of 1


Consult Requests                                                                                               Printed On Feb 7, 2020
           FERRITIN: 79.1 ng/ml                      (08/18/2016 14:36)
            HIV ELA:                                               Negative (06/08/11 12:00)
           No data available

           No data available

           No data available

           IRON: 126 ug/dL                   (08/18/2016 14:35)No data available

             No data available
           Occult Blood (1 Year)

           OCCULT BLOOD
             No data available

           LAB CUMULATIVE SELECTED 1
             No data available for OCCULT BLOOD1; OCCULT BLOOD2; OCCULT BLOOD3

             PSA :           0.55            (03/22/12 14:54)              0.44         (04/23/14 14:12)


           PROCEDURES:
           EEG/EMG Report (1 Year)

           EEG/EMG SUMMARY & IMPRESSION
           No data available

           PROGRESS NOTES SELECTED
             No data available for NEUROLOGY PROCEDURE NOTE

           SVS - Today's Vital Signs

           Measurement DT                TEMP                    PULSE     RESP              BP
                                         F(C)

           09/13/2016 14:39              98.1(36.7)              97        18                137/84

           Measurement DT                PAIN

           09/13/2016 14:39              3



           ASSESSMENT: He has gen jont pain and a hx of back issues with ablations and
           fusions. No HLA B27. Most large joints but also elbows and hands are
           painful. He needs at least a trial of TNF inhibitor which I think is highly
           likely to help. I have explained all to him and apprised him on risks.

           IMPR:        Psoriatic arthritis
PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available)    VISTA Electronic Medical Documentation
NASSET,KENNETH WILLIAM                                            Printed at SE LOUISIANA VETERANS HCS
50390 HIGHWAY 1065
TICKFAW, LOUISIANA 70466


                                                                                                       VA_000442
                                                                                                                      VA    Page 442
